MARTIN, Chief Justice.
This is an appeal from concurrent decisions of the tribunals of the Patent Office, rejecting all of the 24 claims of the appellant’s application for a patent.
This case was argued and submitted concurrently with No. 1814,-App. D. C.-18 F.(2d) 189, this day decided by us;*the same person being appellant- in both cases, and the issues in both being similar in substance. It is only necessary for .us here to say that, consistently with our conclusion in that case, we affirm the decision of the Commissioner of Patents herein.